Citation Nr: 1716867	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-30 078A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension.

2.  Entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional (RO) in St. Petersburg, Florida.

By decision in September 2012, the Board granted a 10 percent rating for inability to open the mouth fully associated with service-connected postoperative residuals of excision of malignant tumor of the left parotid gland.  This matter, which was previously on appeal, is no longer for appellate consideration.  The Board remanded the issues of entitlement to service connection for chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery, a circulatory disorder, lightheadedness, and hypertension, as well entitlement to service connection for sterility.

The case was remanded for further development by Board decision in March 2016.

In correspondence dated and received in August 2016, the Veteran appears to raise the issues of entitlement to higher ratings for service-connected xerostomia and facial scar, as well as entitlement to service connection for dental problems and left tongue atrophy, to include as secondary to service-connected disability.  These matters are not properly before the Board for appellate review and they are referred to the RO for an appropriate response.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record reflects that in a letter dated and received in August 2016, the Veteran requested that his records be obtained from the Miami [FL] VA Medical Center, in particular, the results of an ear, nose and throat (ENT) appointment in July 2016.  Review of the record discloses that the most recent VA outpatient records date through December 2013.  As VA has notice of the potential existence or additional records, they must therefore be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from January 2014 through the present from the Miami VA and associate them with the electronic record.

As to the claim of entitlement to service connection for sterility, in correspondence dated and received in August 2016, the Veteran wrote that "I have not made a claim of sterility.  Not having any children was only mentioned in my original claim..."  It thus appears that Veteran is rescinding or withdrawing a claim of entitlement to service connection for sterility. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, withdrawal may be made by the appellant or by his or her authorized representative and must be in writing.  38 C.F.R. § 20.204 (2016).  "[W]hen a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable." Hanson v. Brown, 9 Vet.App. 29, 31 (1996).  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet.App. 45, 57 (2011).  Withdrawal must be made by the Veteran or the Veteran's representative and must be in writing or on the record at a hearing. 38 C.F.R. § 20.204.  The withdrawal must include the name of the Veteran, the file number, and a statement that the claim is withdrawn. Id.  If there are multiple issues on appeal the withdrawal must specify which issues are withdrawn or that the appeal is withdrawn in its entirety. Id.  

In this case, the Veteran filed a claim for various VA benefits in January 2007.  In a statement received in March 2007, while providing history relative to removal of a parotid gland tumor, radiation therapy and other claimed residuals thereof, he related that "[o]ver the years I realized that I couldn't have children."  The RO construed this statement as a claim for sterility and developed the claim culminating in a denial of the claim in a November 2007 rating decision.  The Veteran filed a timely appeal in April 2008 to that rating determination.  In his notice of disagreement, he stated "[h]owever, in the thirty plus years since this surgery [of the left parotid gland] and being sexually active, I have never sired a child.  The VA physician discussed erectile dysfunction but did not order a sterility test; therefore, what 'evidence' is there to indicate no sterility problem since this surgery and radiation treatment."  The Veteran submitted the results of sperm testing in October 2008 for VA review.  The case was remanded by Board decision in September 2012 for, among other things, to schedule him for a VA examination to determine the nature and etiology of the claimed sterility and for a medical opinion.  The examination was conducted and the claim was once again denied in a March 2014 supplemental statement of the case.  This matter was further addressed in a March 2016 Board remand, a subsequent VA medical opinion in June 2016 and ensuing supplemental statement of the case in July 2016.

In view of the above, the Board finds that even if the Veteran now claims that he did not specifically claim service connection for sterility years ago, the fact that he prosecuted the claim to the fullest extent over almost a decade does not equate to an effective withdrawal of the claim.  This is because any withdrawal, if intended, is not explicit, unambiguous, and done with a full understanding of the consequences of such action on his part in accordance with DeLisio, supra.  As such, the Board will proceed as if the Veteran is not withdrawing the issue of entitlement to service connection for sterility unless he makes an explicit and unambiguous withdrawal of the claim. 

Accordingly, the case is REMANDED for the following actions:

1..  The RO should retrieve VA clinical records dating from January 2014 and associate them with the electronic claims file.  If such records cannot be located, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.  

2.  The RO should send a letter to the Veteran and inquire whether he would like to withdraw the issue of entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.

3.  After taking any further development deemed appropriate, re-adjudicate the claims on appeal.  If a benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

